Citation Nr: 0518873	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  02-12 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for status post total left 
knee replacement, claimed to be the residual of an injury in 
service.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Tierney, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1948 to June 1952.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 2002 
rating decision by a Regional Office (RO) of the Department 
of Veterans Affairs (VA). In November 2002, the veteran 
testified before a Decision Review Officer at the RO; a 
transcript of that hearing is of record.  He subsequently 
testified at Travel Board hearings before two of the 
undersigned Veterans Law Judges in December 2003 and in May 
2005.  The appeal has therefore been assigned to a panel of 
three Veterans Law Judges.  See 38 C.F.R. § 20.707 (2004).  
The transcripts of those hearings are also of record.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's current chronic left knee disorder was not 
caused by any left knee injury during his active duty 
service. 


CONCLUSION OF LAW

Service connection is not warranted for status post total 
left knee replacement, claimed to be the residual of an 
injury in service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA) and implementing regulations.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).   

In July 2001 and July 2004 letters, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, and of what part of that 
evidence was to be provided by him and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The July 2004 letter 
also contained language in effect advising the veteran to 
submit or identify any evidence that he believed would help 
the RO decide his claim.  See Pelegrini v. Principi, 
18 Vet. App. 413 (2004), cf. VA O.G.C. Prec. Op. No. 1-2004.

The U.S. Court of Appeals for Veterans Claims (Court) 
expressed the view that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini, 
18 Vet. App. at 420-421.  Here, the Board acknowledges that 
the July 2004 VCAA notice was provided to the veteran long 
after the initial adjudication of his claim in April 2002.  
However, the July 2004 letter was provided to the veteran in 
an attempt to remedy perceived shortcomings in the July 2001 
letter that did not adequately notify the veteran of the 
information and evidence needed to substantiate and complete 
his claim, and of what part of that evidence was to be 
provided by him and what part VA would attempt to obtain for 
him.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Complete 
compliance of VCAA notice to the appellant was given before 
the RO transferred the appeal to the Board for appellate 
consideration.  The content of the notice fully complied with 
the requirements of 38 U. S.C. §5103(a) and 38 C.F.R. 
§3.159(b).  The appellant has been provided with every 
opportunity to submit all evidence and argument in support of 
his claim, and to respond to the VCAA notice.  

The VCAA only requires that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9Vet. App. 553 (1996).  
Here, because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Mayfield v. 
Nicholson, No. 02-1077, slip op. at 33 (April 14, 2005).  

The Board finds that the veteran received the same benefit of 
the RO's full consideration of the all the evidence of 
record, as he would have received had he received the 
compliant VCAA notice prior to initial adjudication.  For the 
reasons set forth above, the Board finds that VA has fully 
satisfied its notification duties to the veteran and that he 
has not been prejudiced by any post-initial adjudication 
notification.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  
38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159(c) (2004).  
Consistent with this duty, the Board remanded the matter in 
June 2004 to obtain additional records.  The RO has complied 
with the Board's remand instructions to the extent possible.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The veteran's service medical are unavailable.  The record 
reflects efforts by the RO to obtain these records, including 
requests to the National Personnel Records Center (NPRC).  
The veteran has stated that he does not believe his knee 
injury would have appeared in his service medical records 
because he was merely treated by the company medic and was 
never treated for that injury during service in a formal 
clinical setting.  (December 2003 transcript at page 5).  
Therefore, there are no alternative medical records to 
obtain, and it is clear that further requests for the 
veteran's service medical records would be futile.  
The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) elaborated on VA's 
responsibility to obtain a veteran's service medical records.  
Specifically, the Federal Circuit stated the VA must make 
more than a single attempt to locate such records, and must 
inform the veteran of their absence, so that he may 
independently seek to obtain them.  Hayre at 1331-32; see 
also McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Here, the RO was 
unambiguously informed by NPRC that the records have been 
destroyed, and has repeatedly informed the veteran of its 
inability to obtain them.  The Court has held that, where 
records are unavailable, "VA has no duty to seek to obtain 
that which does not exist."  Counts v. Black, 6 Vet. App. 
473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 
(1993).  Therefore, while the Board sincerely regrets that 
the veteran's service medical records are unavailable, it 
must find that VA has no further duty to him with respect to 
obtaining them.

The VCAA also provides that in the case of a claim for 
disability compensation, the assistance provided by the VA 
under VCAA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion "is necessary to make a decision on the claim."  
38 C.F.R. §3.159(c)(4) (2004).  An examination in necessary 
when if "the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim," but does contain competent lay or medical evidence 
of a currently diagnosed disability and establishes that the 
veteran suffered an event, injury or disease in service, the 
evidence indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or 
disease in service.  See 38 C.F.R. §3.159(c)(4)(A-C) (2004)  
As explained in detail below, the evidence does not establish 
that the veteran was injured during service nor does it 
indicate that the claimed disability or symptoms may be 
associated with the alleged injury.  After reviewing the 
record in this case, the Board can conceive of no additional 
assistance which VA could provide to the veteran which would 
aid in substantiating this claim.  Thus, the Board finds that 
VA has fully met its obligations to assist the veteran under 
VCAA.



Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based on ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was 
noted in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2004); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495-97.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. §3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. §3.303(b) 
(2004).  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. §3.303(b). 

The Court also reiterated that, alternatively, either or both 
of the second and third elements can be satisfied, under 
38 C.F.R. §3.303(b), by the submission of (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post- 
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
McManaway v. West, 13Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  The Court further 
determined chronicity was not demonstrated when the sole 
evidentiary basis for the asserted continuous symptomatology 
was the sworn testimony of the appellant himself and when 
"no" medical evidence indicated continuous symptomatology.  
McManaway, 13 Vet. App. at 66.

The veteran reports that he injured his left knee attempting 
to intercept a football while stationed in the Philippines in 
1949 or 1950.  He related the details of the injury in 
testimony at the December 2003 and May 2005 Board hearings.  
He claims that since that initial injury he has had trouble 
with his left knee.

Subsequent to service the veteran reported working for many 
years in a paper mill.  He reported that the company nurse 
discussed the possible need for a knee replacement.  Over the 
years, when his knee was better it was just fine, but if he 
turned it wrong, stepped on something, or came down a ladder 
the wrong way, it would go out and give him trouble.  On 
those occasions, which lasted from three days to a week, he 
was treated with an ace bandage around the leg.  He reported 
that the mill went bankrupt in the 1980's and he has no 
information regarding possible records of treatment with the 
company nurse.  

In March 2003, the veteran's brother submitted a statement.  
He noted that the veteran had lived with him for about a year 
after service.  He recalled that the veteran complained about 
his knee and had trouble with it.  The veteran reportedly 
told him that he had injured it playing football in service.  
He noted that the veteran told him that the veteran did not 
seek treatment in service because the veteran thought it 
would get better.

The veteran reports that he did not seek formal medical care 
for his knee until it got really bad in 1984.  At that time 
he began treatment with Dr. Rice at Duke.  The Board notes 
that pursuant to the June 2004 remand, the veteran was 
requested by a July 2004 letter to provide further 
information to assist in obtaining the records of Dr. Rice 
and other private medical records.  No response was received 
by the RO.

Private treatment records from St. Luke's hospital indicate 
that rheumatoid arthritis was diagnosed in approximately 
1984.  The records, dated in 2000, note a 16 year history of 
the diagnosis.  These private medical records and VA 
treatment records from 2000 and 2001 confirm ongoing 
treatment of rheumatoid arthritis.  An April 2001 
rheumatology consultation report notes that the veteran's 
rheumatoid arthritis primarily affects his hands, cervical 
spine, and knee.

Service connection requires competent evidence of a 
relationship between a current disability and service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998).  Absent such 
evidence in this case, service connection is not established. 

The Board finds that while the veteran is competent to relate 
the occurrence of an injury of some nature to his knee during 
his period of active service, he is not competent to diagnose 
the injury, i.e. a dislocation, a sprain, a strain, etc.  
Additionally, while he is competent to relate subsequent 
difficulty with his knee, to the extent that his subsequent 
undocumented treatment at the paper mill may have multiple 
causes, a determination as to the etiology of these 
subsequent injuries requires medical knowledge.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  As such the Board finds 
chronicity is not shown in service and subsequent continuity 
of symptomatology is not established by the available 
evidence.  

Any current opinion regarding the possible etiological 
relationship between his rheumatoid arthritis and the in-
service injury would be speculative given the complete lack 
of information regarding the nature of any in service injury 
to his knee.    See Obert v. Brown, 5 Vet. App. 30 (1993); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding 
that there was a plausible basis for the Board's decision 
that a disability was not incurred in service where even the 
medical evidence favorable to the appellant's claim did 
little more than suggest the possibility that the veteran's 
illness might have been caused by his wartime radiation 
exposure).

The Board has considered the veteran's testimony as well as 
the supporting statement from his brother.  However, the 
record does not include any persuasive supporting evidence of 
continuity of left knee symptomatology from service to 
suggest a link to the left knee replacement in 2000.  There 
is no mention in medical records dated in 2000 and 2001 of 
any relationship between current left knee disability and the 
claimed inservice injury in 1949 or 1950.  The 2000 and 2001 
records document treatment for rheumatoid arthritis and 
include references to the rheumatoid arthritis being first 
diagnosed in 1984.  This appears to be inconsistent with the 
veteran's assertion that the left knee treatment which he 
first sought in 1984 was related to an injury in service.  

The Board acknowledges the veteran's contentions.  However, 
based on the record the Board is compelled to conclude that 
the preponderance of the evidence is against his claim 
seeking service connection for status post total left knee 
replacement as the residual of an injury in service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for status post total left knee 
replacement claimed to be the residual of an injury in 
service is denied. 



			
	GEORGE R. SENYK	WAYNE M. BRAEUER
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


